Scott, Judge,
delivered the opinion of the court.
1. This case is not presented in such a manner as to enable us to determine whether or not the'mode for obtaining reliefr adopted by the appellant, is applicable. Although the dis-. tinction between legal and equitable relief is abolished, yet. when a statute gives a summary method of obtaining amend, which is complete in itself, the party cannot now, as he could, not before the introduction of the code, resort to that mode which, under the old regime, would be a bill in equity. The relief which formerly would have been termed equitable, can,, under the new system, be obtained only in those cases in which it was formerly applicable.
If a distribution has been already made, that distribution is *382conclusive, if the order of the county court making it has not been appealed from ; at least nothing is stated in the pleadings which would warrant this court in disturbing it. If no distribution has been made, which is final and conclusive upon the parties, it may yet be made ; and if not in pursuance to law, the statute prescribes a mode by-which its errors may be corrected. The proceedings in the county court, relative to the distribution of the estate, are not set forth, and we are uninformed as to the manner in which it was made. ■ Nothing here said is designed to convey the idea that cases may not arise involving circumstances which would warrant a resort for relief to those .extraordinary powers heretofore exercised by courts of equity. All that is meant is, that the case, as it is nakedly presented, does not warrant any relief other than that afforded by the statute. If the order is, to distribute generally, without naming the distributees, we do not consider it beyond the power of the county court to make it specific. If the whole share of the deceased father has been ordered to be paid to one child, in ignorance of the claim of the other, that might be ground for an injunction.amd relief. When the law supplies so •easy and cheap a remedy for errors committed in the distribution of estates, as that prescribed in the statute concerning ■administration, it is best to pursue it, unless obstacles exist which render it inappropriate or defective.
2. If a fund is in the hands of an agent of our law, which is claimed by two non-residents, and one of them makes a demand in this state on the agent, under circumstances otherwise .appropriate, we see no objection to a bill of interpleader, or a proceeding of that nature by the agent, for the purpose of -compelling the claimants to litigate their rights. In such a proceeding, upon a decree against a non-resident, on notice by publication only, or by service beyond the limits of the state, he would, under the statute regulating the proceedings in chancery, (art. 6,) have an opportunity of contesting the validity -on the merits.
The other judges concurring, the decree below is affirmed.